DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/05/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,746,961 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Arguments
The present Office action is made in response to the amendment filed on 12/05/2021. It is noted that in the amendment, applicant has made changes in the claims. As amended, pending claims are 1-25. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 8 and 14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The whole limitation of claim 8 is already part of claim 1, thus claim 8 does not further limit claim 1.  Similarly, the whole limitation of claim 14 is already part of claim 10, thus claim 14 does not further limit claim 10. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al. US 2017/0315326 (3rd Embodiment).
Regarding claim 1, Lai teaches an optical image capturing system (Fig. 3A para [0145]), from an object side to an image side, comprising: 
a first lens with negative refractive power (Fig. 3A and para [0146]: first lens 310 has negative refractive power); 
a second lens with positive refractive power (Fig. 3A and para [0147]: second lens 320 has positive power); 

 a fourth lens with positive refractive power (Fig. 3A and para [0149]: fourth lens 340 has positive refractive power); and 
an image plane (Fig. 3A and para [0150]: image plane 380); 
wherein a focal length of the optical image capturing system is f (para [0025]), an entrance pupil diameter of the optical image capturing system is denoted by HEP (para [0025]), a half maximum angle of view of the optical image capturing system is denoted by HAF (para [0025]), and with a point on any surface of any one of the four lenses which crosses the optical axis defined as a starting point, a length of an outline curve from the starting point to a coordinate point of vertical height with a distance from the optical axis to a half entrance pupil diameter on the surface along an outline of the surface is denoted by ARE (para [0025]), and the following conditions are satisfied:  
  1≤f/HEP≤10 (Table 5: f/HEP = 1.8); 
0 deg <HAF≤150 deg (Table 5: HAF (half angle of view) = 89.934 deg); and 
0.9≤2(ARE/HEP)≤2.0 (Table in para [0155] specifically column 5: shows that the 2*(ARE/HEP) is between 0.9976 and 1.002). 8App. No.: 16/930771 A-002.P547    
[AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    199
    482
    media_image1.png
    Greyscale

Regarding claim 2, Lai teaches the optical image capturing system according to claim 1, wherein TV distortion for image formation in the optical image capturing system is denoted by TDT (para [0021]), a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is HOI (para [0023]), a lateral aberration of the longest operation wavelength of visible light of a positive tangential fan of the optical image capturing system passing through the margin of the entrance pupil and incident on the 2App. No.: 16/930771 A-002.P547 first image plane by 0.7 HOI is denoted by PLTA (para [0023]), a lateral aberration of the shortest operation wavelength of visible light of the positive tangential fan of the optical image capturing system passing through the margin of the entrance pupil and incident on the first image plane by 0.7 HOI is denoted by PSTA (para [0023]), a lateral aberration of the longest operation wavelength of visible light of a negative tangential fan of the optical image capturing system passing through the margin of the entrance pupil and incident on the first image plane by 0.7 HOI is denoted by NLTA (para [0023]), a lateral aberration of the shortest operation wavelength of visible light of a negative tangential fan of the optical image capturing system passing through the margin of the entrance pupil and incident on the first image plane by 0.7 HOI is denoted by NSTA (para [0023]), a lateral aberration of the longest operation wavelength of visible light of a sagittal fan of the optical image capturing system passing through the margin of the entrance pupil and incident on the first image plane by 0.7 HOI is denoted by SLTA (para [0023]), a lateral aberration of the shortest operation wavelength of visible light of the sagittal fan of the optical image capturing system passing through the margin of the entrance pupil and incident on the first image plane by 0.7 HOI is denoted by SSTA (para [0023]), and the following conditions are satisfied: 

Table in para [0153]: depicts that all the claimed conditions being satisfied see below, and para [0023]:
[AltContent: arrow][AltContent: rect]
    PNG
    media_image2.png
    80
    362
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: rect]
    PNG
    media_image3.png
    116
    365
    media_image3.png
    Greyscale

Regarding claim 3, Lai teaches the optical image capturing system according to claim 1, wherein an effective maximum radius of any surface of any one lens among the four lenses is denoted by EHD (para [0011]), and with a point on the any surface of any one lens of the four lenses which crosses the optical axis defined as a first starting point, the maximum effective half diameter position of the surface along the outline of the surface defined as a first final point, a length of outline curve from the first starting point to the first final point is denoted by ARS (para [0012]), and the following condition is satisfied:
 0.9 ≤ARS/EHD≤ 2.0.  
Table in para [0155]: depicts that the claimed condition being satisfied see below
[AltContent: arrow][AltContent: rect]
    PNG
    media_image4.png
    177
    476
    media_image4.png
    Greyscale

Regarding claim 4, Lai teaches the optical image capturing system according to claim 1, wherein a distance on an optical axis from an object side of the first lens to the image plane is denoted by HOS (para [0008]), and the following condition is satisfied: 3App. No.: 16/930771 A-002.P547 
0 mm <HOS ≤50 mm.
Table in para [0153]: depicts that the claimed condition being satisfied see below
[AltContent: arrow][AltContent: rect]
    PNG
    media_image5.png
    71
    375
    media_image5.png
    Greyscale

Regarding claim 5, Lai teaches the optical image capturing system according to claim 1, wherein the image plane is a plane or a curved surface (para [0090]: teaches “The image plane of the optical image capturing system of the present disclosure may be a plane or a curved surface”).  
Regarding claim 6, Lai teaches the optical image capturing system according to claim 1, wherein with a first point on the object side of the fourth lens which crosses the optical axis defined as a first starting point, a length of an outline curve from the first starting point to a first coordinate point of vertical height with a distance from the optical axis to the half entrance pupil diameter on the surface along an outline of the surface is denoted by ARE41 (para [0102]), with a second point on the image side of the fourth lens which crosses the optical axis defined as a second starting point, a length of an outline curve from the second starting point to a second 
0.05 ≤ARE41/ TP4 ≤25; and 0.05 ≤ARE42/ TP4 ≤25 (see Claim 6).  
Regarding claim 7, Lai teaches the optical image capturing system according to claim 1, wherein with a first point on the object side of the third lens which crosses the optical axis defined as a first starting point, a length of an outline curve from the first starting point to a first coordinate point of vertical height with a distance from the optical axis to the half entrance pupil diameter on the surface along an outline of the surface is denoted by ARE31 (para [0099]), with a second point on the image side of the third lens which crosses the optical axis defined as a second starting point, a length of an outline curve from the second starting point to a second coordinate point of vertical height with a distance from the optical axis to the half entrance pupil diameter on the surface along an outline of the surface is denoted by ARE32 (para [0099]), a thickness of the third lens on the optical axis is denoted by TP3 (para [0099]), and the following conditions are satisfied: 
0.05 ≤ARE31/TP3 ≤25; and 0.05 ≤ARE32/ TP3 ≤25 (see Claim 7).  
Regarding claim 8, Lai teaches the optical image capturing system according to claim 1, wherein the first lens has negative refractive power (para [0146]: first lens 310 has negative refractive power).
Regarding claim 9, the optical image capturing system according to claim 1, wherein a distance from the aperture to the image plane on the optical axis is denoted by InS (para [0008]), 
0.2 ≤InS/HOS ≤1.1.  
Table in para [0153]: depicts that the claimed condition being satisfied see below
[AltContent: arrow][AltContent: rect]
    PNG
    media_image6.png
    71
    369
    media_image6.png
    Greyscale

Regarding claim 10, Lai teaches an optical image capturing system (Fig. 3A para [0145]), from an object side to an image side, comprising: 
a first lens with negative refractive power (Fig. 3A and para [0146]: first lens 310 has negative refractive power); 
a second lens with positive refractive power (Fig. 3A and para [0147]: second lens 320 has positive power); 
a third lens with positive refractive power (Fig. 3A and para [0148]: third lens 330 has positive refractive power);
 a fourth lens with positive refractive power (Fig. 3A and para [0149]: fourth lens 340 has positive refractive power); and 
an image plane (Fig. 3A and para [0150]: image plane 380); 
wherein at least one surface of at least one lens among the four lenses has at least one inflection point (para [0149]: teaches that both the object-side and image-side of the fourth lens 340 have an inflection point), and a focal length of the optical image capturing system is f (para [0025]), an entrance pupil diameter of the optical image capturing system is denoted by HEP (para [0025]), a half maximum angle of view of the optical image capturing system is denoted by HAF (para [0025]), and with a point on any surface of any one of the four lenses which crosses 
1≤f/HEP≤10; 0 deg <HAF≤150 deg; and 0.9≤2(ARE/HEP)≤2.0,
  1≤f/HEP≤10 (Table 5: f/HEP = 1.8); 
0 deg <HAF≤150 deg (Table 5: HAF (half angle of view) = 89.934 deg); and 
0.9≤2(ARE/HEP)≤2.0 (Table in para [0155] specifically column 5: shows that the 2*(ARE/HEP) is between 0.9976 and 1.002). 8App. No.: 16/930771 A-002.P547    
[AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    199
    482
    media_image1.png
    Greyscale

8App. No.: 16/930771 A-002.P547Regarding claim 11, Lai teaches the optical image capturing system according to claim 10, wherein an effective maximum radius of any surface of any one lens among the four lenses is denoted by EHD (para [0011]), and with a point on the any surface of any one lens of the four lenses which crosses the optical axis defined as a first starting point, the maximum effective half diameter position of the surface along the outline of the surface defined as a first final point, a length of outline curve from the first starting point to the first final point is denoted by ARS (para [0012]), and the following condition is satisfied:
 0.9 ≤ARS/EHD ≤2.0;
Table in para [0155]: depicts that the claimed condition being satisfied see below
[AltContent: arrow][AltContent: rect]
    PNG
    media_image4.png
    177
    476
    media_image4.png
    Greyscale

Regarding claim 12, Lai teaches the optical image capturing system according to claim 10, wherein at least one of object and image sides of the fourth lens has at least one inflection point (para [0149]: teaches that both the object-side and image-side of the fourth lens 340 have an inflection point).  
Regarding claim 13, Lai teaches the optical image capturing system according to claim 10, wherein a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is HOI (para [0023]), a lateral aberration of the longest operation wavelength of visible light of a positive tangential fan of the optical image capturing system passing through the margin of the entrance pupil and incident on the first image plane by 0.7 HOI is denoted by PLTA (para [0023]), a lateral aberration of the shortest operation wavelength of visible light of the positive tangential fan of the optical image capturing system passing through the margin of the entrance pupil and incident on the first image plane by 0.7 HOI is denoted by PSTA (para [0023]), a lateral aberration of the longest operation wavelength of visible light of a negative tangential fan of the optical image capturing system passing through the margin of the entrance pupil and incident on the first image plane by 0.7 HOI is denoted by NLTA (para [0023]), a lateral aberration of the shortest operation wavelength of visible light of a negative tangential fan of the optical image capturing system passing through the margin of the entrance pupil and incident on the first image plane by 0.7 HOI is denoted by NSTA (para 
PLTA ≤50 µm; PSTA ≤50 µm; NLTA ≤50 µm; NSTA ≤50 µm; SLTA ≤50 µm; and SSTA ≤50 µm,
Table in para [0153]: depicts that all the claimed conditions being satisfied see below, and para [0023]:
[AltContent: arrow][AltContent: rect]
    PNG
    media_image2.png
    80
    362
    media_image2.png
    Greyscale
  
Regarding claim 14, Lai teaches the optical image capturing system according to claim 10, wherein the first lens has negative refractive power para [0149]: fourth lens 340 has positive refractive power).  
Regarding claim 15, Lai teaches the optical image capturing system according to claim 10, wherein a distance between the first lens and the second lens on the optical axis is denoted by IN12 (para [0008]), and the following condition is satisfied:
 0< IN12/f≤60,
Table in para [0153]: depicts that all the claimed conditions being satisfied see below
[AltContent: arrow][AltContent: rect]
    PNG
    media_image7.png
    73
    360
    media_image7.png
    Greyscale
  
Regarding claim 16, Lai teaches the optical image capturing system according to claim 10, wherein a distance between the third lens and the fourth lens on the optical axis is denoted by IN34 (para [0071]), and the following condition is satisfied: 
0< IN34/f≤5,
Table in para [0153]: depicts that all the claimed conditions being satisfied see below
[AltContent: arrow][AltContent: rect]
    PNG
    media_image7.png
    73
    360
    media_image7.png
    Greyscale
  
Regarding claim 17, Lai teaches the optical image capturing system according to claim 10, wherein a distance between the third lens and the fourth lens on the optical axis is denoted by IN34 (para [0071]), a thickness of the third lens on the optical axis is denoted by TP3 (para [0073]), and a thickness of the fourth lens on the optical axis is denoted by TP4 (para [0073]), and the following condition is satisfied: 
 1≤ (TP4+1N34)/TP3 ≤10,
Table in para [0153]: depicts that all the claimed conditions being satisfied see below
[AltContent: arrow][AltContent: rect]
    PNG
    media_image8.png
    89
    372
    media_image8.png
    Greyscale
  
Regarding claim 18, Lai teaches the optical image capturing system according to claim 10, wherein a distance between the first lens and the second lens on the optical axis is denoted by IN12 (para [0008]), a thickness of the first lens on the optical axis is denoted by TP1 (para 
 1 ≤ (TP1+1N12)/TP2 ≤10,
Table in para [0153]: depicts that all the claimed conditions being satisfied see below
[AltContent: arrow][AltContent: rect]
    PNG
    media_image8.png
    89
    372
    media_image8.png
    Greyscale
 
Regarding claim 19, Lai teaches the optical image capturing system according to claim 10, wherein at least one lens among the first lens, the second lens, the third lens and the fourth lens is a light filtering element with a wavelength of less than 500 nm (para [0089]).  
Regarding claim 20, Lai teaches an optical image capturing system (Fig. 3A para [0145]), from an object side to an image side, comprising: 
a first lens with negative refractive power (Fig. 3A and para [0146]: first lens 310 has negative refractive power); 
a second lens with positive refractive power (Fig. 3A and para [0147]: second lens 320 has positive power); 
a third lens with positive refractive power (Fig. 3A and para [0148]: third lens 330 has positive refractive power);
 a fourth lens with positive refractive power (Fig. 3A and para [0149]: fourth lens 340 has positive refractive power); wherein at least one of object and image sides of the fourth lens has at least one inflection point (para [0149]: teaches that both the object-side and image-side of the fourth lens 340 have an inflection point); and 
an image plane (Fig. 3A and para [0150]: image plane 380),

  1≤f/HEP≤10 (Table 5: f/HEP = 1.8); 
0 deg <HAF≤150 deg (Table 5: HAF (half angle of view) = 89.934 deg); and 
0.9≤2(ARE/HEP)≤2.0 (Table in para [0155] specifically column 5: shows that the 2*(ARE/HEP) is between 0.9976 and 1.002). 8App. No.: 16/930771 A-002.P547    
[AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    199
    482
    media_image1.png
    Greyscale

Regarding claim 21, Lai teaches the optical image capturing system according to claim 20, wherein an effective maximum radius of any surface of any one lens among the four lenses is denoted by EHD (para [0011]), and with a point on the any surface of any one lens of the four lenses which crosses the optical axis defined as a first starting point, the maximum effective half diameter position of the surface along the outline of the surface defined as a first final point, a 
0.9 ≤ARS/EHD ≤2.0,
Table in para [0155]: depicts that the claimed condition being satisfied see below
[AltContent: arrow][AltContent: rect]
    PNG
    media_image4.png
    177
    476
    media_image4.png
    Greyscale
  
Regarding claim 22, Lai teaches the optical image capturing system according to claim 20, wherein a distance on an optical axis from an object side of the first lens to the image plane is denoted by HOS (para [0008]), and the following condition is satisfied: 
0 mm < HOS ≤ 50 mm,
Table in para [0153]: depicts that the claimed condition being satisfied see below
[AltContent: arrow][AltContent: rect]
    PNG
    media_image5.png
    71
    375
    media_image5.png
    Greyscale
  
Regarding claim 23, Lai teaches the optical image capturing system according to claim 20, wherein with a first point on the object side of the fourth lens which crosses the optical axis defined as a first starting point, a length of an outline curve from the first starting point to a first coordinate point of vertical height with a distance from the optical axis to the half entrance pupil diameter on the surface along an outline of the surface is denoted by ARE41 (para [0102]), with a second point on the image side of the fourth lens which crosses the optical axis defined as a 
0.05 ≤ARE41/ TP4 ≤25, and 0.05 ≤ARE42/TP4≤ 25 (see Claim 6).  
Regarding claim 24, Lai teaches the optical image capturing system according to claim 20, wherein with a first point on the object side of the third lens which crosses the optical axis defined as a first starting point, a length of an outline curve from the first starting 9App. No.: 16/930771 A-002.P547 point to a first coordinate point of vertical height with a distance from the optical axis to the half entrance pupil diameter on the surface along an outline of the surface is denoted by ARE31 (para [0099]), with a second point on the image side of the third lens which crosses the optical axis defined as a second starting point, a length of an outline curve from the second starting point to a second coordinate point of vertical height with a distance from the optical axis to the half entrance pupil diameter on the surface along an outline of the surface is denoted by ARE32 (para [0099]), a thickness of the third lens on the optical axis is denoted by TP3 (para [0099]), and the following conditions are satisfied: 
0.05 ≤ARE31/TP3 ≤25, and 0.05 ≤ARE32/TP3 ≤25 (see Claim 7).  
Regarding claim 25, Lai teaches the optical image capturing system according to claim 20, further comprising an aperture stop (para [0145]: 300), an image sensing device (para [0145]: 390) and a driving module (para [0088]), wherein the image sensing device is disposed on the image plane, a distance on the optical axis from the aperture stop to the image plane is denoted by InS, a distance on an optical axis from an object side of the first lens to the image plane is 
0.2 ≤InS/HOS ≤1.1,
Table in para [0153]: depicts that the claimed condition being satisfied see below
[AltContent: arrow][AltContent: rect]
    PNG
    media_image6.png
    71
    369
    media_image6.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2017/0003476 (6th embodiment) and US 2017/0003478 (6th embodiment): teaches all the limitation of the independent claims 1, 10 and 20. These two prior art are 102 references. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872